Name: 2002/49/EC: Commission Decision of 23 January 2002 amending for the second time Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2002) 293)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  technology and technical regulations;  agricultural activity;  foodstuff;  health;  Europe
 Date Published: 2002-01-24

 Avis juridique important|32002D00492002/49/EC: Commission Decision of 23 January 2002 amending for the second time Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2002) 293) Official Journal L 021 , 24/01/2002 P. 0030 - 0031Commission Decisionof 23 January 2002amending for the second time Decision 2001/304/EC on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2002) 293)(Text with EEA relevance)(2002/49/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Having regard to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(4), as last amended by Directive 95/23/EC(5), and in particular Article 6(1)(f) thereof,Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin(6), as last amended by Council Directive 97/76/EC(7), and in particular Article 3(A)(7), second indent thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/740/EC of 19 October 2001 concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(8), as last amended by Decision 2002/37/EC(9).(2) Commission Decision 2001/172/EC(10) and subsequently Decision 2001/356/EC(11) and 2001/740/EC restricted the dispatch from Great Britain of fresh meat of susceptible animals and meat products produced from such meat unless certain conditions are complied with.(3) The Commission therefore adopted Decision 2001/304/EC of 11 April 2001 on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(12), as last amended by Decision 2001/345/EC(13).(4) The last outbreak of foot-and-mouth disease in Great Britain was recorded on 30 September 2001, more than 3 months ago, and the serological surveillance carried out in order to substantiate the release of disease related restrictions has been completed throughout Great Britain.(5) The improved animal health situation now allows to withdraw the majority of restrictions in particular those applicable to dispatch from Great Britain of products of animal origin and most of the live animals of susceptible species.(6) However, as a matter of precaution, the situation still requires to maintain strict controls on the dispatch of meat and meat products not eligible for trade which was derived from animals of susceptible species slaughtered between 1 February 2001, the date of possible virus introduction, and 23 April 2001, the date notified in accordance with Article 3 of Decision 2001/304/EC.(7) Decision 2001/304/EC should be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee.HAS ADOPTED THIS DECISION:Article 1Decision 2001/304/EC is amended as follows:1. In Article 1, point 1 is replaced by the following: "1. In accordance with Article 5(1) of Directive 72/461/EEC, fresh meat meeting the requirements of Article 3 of Council Directive 64/433/EEC and obtained from animals of the bovine, ovine, caprine and porcine species, fresh meat meeting the requirements of Article 6 of Directive 91/495/EEC and obtained from other biungulates originating in Great Britain, and meat processed in Great Britain during the period running from 1 February 2001 to the date of coming into force of the present Decision shall not be marked with the health mark provided for in Chapter XI of Annex I to Directive 64/433/EEC or in Chapter III of Annex I to Directive 91/495/EEC."2. In Article 1, point 5 is replaced by the following: "5. By derogation from point 1, meat eligible for dispatch from Great Britain in accordance with Commission Decisions 2001/172/EC, 2001/356/EC or 2001/740/EC may be marked with the health mark provided for in Chapter XI of Annex I to Directive 64/433/EEC or in Chapter III of Annex I to Directive 91/495/EEC."3. In Article 2 point 1, the second subparagraph is replaced by the following: "By derogation from the first subparagraph, meat products which have undergone one of the treatments laid down in Article 4(1) of Council Directive 80/215/EEC, or which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6, may be marked with the health mark provided for in Chapter VI of Annex B to Directive 77/99/EEC."Article 2This Decision is addressed to the Member States.Done at Brussels, 23 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ 121, 29.7.1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ L 268, 24.9.1991, p. 69).(5) OJ L 243, 11.10.1995, p. 7.(6) OJ L 26, 31.1.1977, p. 85. Directive updated by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1).(7) OJ L 10, 16.1.1998, p. 25.(8) OJ L 277, 20.10.2001, p. 30.(9) OJ L 15, 17.1.2002, p. 34.(10) OJ L 62, 2.3.2001, p. 22.(11) OJ L 125, 5.5.2001, p. 46.(12) OJ L 104, 13.4.2001, p. 6.(13) OJ L 122, 3.5.2001, p. 31.